DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/24/2021 has been entered.

Preliminary Remarks
This is a reply to the amendments filed on 05/25/2021, in which, claims 1, 10, 11, 14, 16, and 18-20 are amended. Claims 1-20 remain pending in the present application with claim 1 being independent claim.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Applicant's arguments filed on 05/25/2021 with respect to claim 1 have been considered but are not persuasive.
On pages 8-9, applicant argues that “[t]he prior art does not disclose the claimed "at least one processor," in addition to the claimed first and second processors, that perform the claimed operations of "supply power to both the at least one first processor and the at least one second processor, when the electronic device operates in a 3D image capturing mode, and supply power to the at least one first processor and interrupt to supply power to the at least one second processor, when the electronic device operates in a 2D image capturing mode." Because Alvarado-Moya, Sadi, Thorn, and Wang individually or in combination, do not disclose the limitations of the as-amended claim 1, even if Alvarado-Moya can be combined with Sadi, Thorn, and Wang, no combination of Alvarado-Moya with Sadi, Thorn, or Wang conceivable to one of ordinary skill in the art discloses or suggests the claimed subject matter of claim 1. Therefore, even if Alvarado-Moya were to have been combined with Sadi, Thorn, or Wang, such combination would fail to arrive at all the recited elements of the claims, thus the combination cannot render claim 1 obvious under 35 U.S.C. §103. For at least the above reasons, neither Alvarado-Moya, nor any combination of Alvarado-Moya, Sadi, Thorn, Wang, and/or the ordinary skill in the art conceivable to one of ordinary skill in the art renders claim 1 obvious under 35 U.S.C. §103. KSR International v. Teleflex, 127 S. Ct. 1727, 82 USPQ 2d 1385 (2007).”
	In response, Examiner respectfully disagrees. Reference Sai does disclose the claimed first and second processors. It discloses that each camera connects to one or 
Applicant's arguments with respect to amended claim 16 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarado-Moya et al. (US 20160119541 A1, hereinafter referred to as “Alvarado-Moya”) in view of Said et al. (US 20160088287 A1, hereinafter referred to as “Said”), and further in view of Thorn et al. (US 20160295195 A1, hereinafter referred to as “Thorn”).
Regarding claim 1, Alvarado-Moya discloses an electronic device comprising: 
a Printed Circuit Board (PCB) (see Alvarado-Moya, paragraph [0062]: “Printed circuit board (PCB) 403 may hold many of the components of the system”); 

a second camera set including a plurality of cameras disposed along the periphery of the PCB to be interleaved with the cameras included in the first camera set, respectively, and oriented substantially parallel to the PCB (see Alvarado-Moya, FIG. 4 and paragraph [0065]: “The camera boards 405 may house the imaging sensors (e.g., a CMOS sensor, a CCD, or other imaging sensor) and attach to each hemisphere 401. The position and orientation of the camera boards 405 may be optimized to maximize the overlap in field of view across all the sensors to ensure global coverage of the space being imaged”). 
Regarding claim 1, Alvarado-Moya discloses all the claimed limitations with the exception of at least one first processor; and at least one second processor, wherein the first camera set is connected to the at least one first processor via a first interface disposed on the PCB and the second camera set is connected to the at least one second processor via a second interface disposed on the PCB, and at least one processor, wherein the at least one processor is electrically connected to the at least one first processor and the at least one second processor, wherein the at least one processor is configured to: supply power to both the at least one first processor and the at least one second processor, when the electronic device operates in a 3D image capturing mode, supply power to the at least one first processor and interrupt to supply 
Said from the same or similar fields of endeavor discloses at least one first processor (see Said, paragraph [0094]: “one front-end processor 120 per camera 110, or a single processor 120 (with a single core or multiple processor cores) may be shared by multiple cameras”); and 
at least one second processor (see Said, paragraph [0094]: “A front-end processor 120 may use accelerators, application-specific integrated-circuits (ASICs), or subprocessors to handle parts of a task of capturing, modifying, compressing, storing, or transmitting video data. Each processor 120 may run a general-purpose operating system, or may be an ASIC itself operating in complete- or near-lockstep with a central control processor”), 
wherein the first camera set is connected to the at least one first processor via a first interface disposed on the PCB and the second camera set is connected to the at least one second processor via a second interface disposed on the PCB (see Said, paragraph [0092]: “the number of front-end processors associated with camera system 110 may depend at least in part on a number of cameras 112 in camera system 110 as well as a size or frame rate of video captured by cameras 112. As an example and not by way of limitation, each camera 112 may be connected to one or more dedicated processors 120. Although this disclosure describes and illustrates particular camera systems coupled to particular processors in particular manners, this disclosure contemplates any suitable camera systems coupled to any suitable processors in any suitable manners”); and

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Said with the teachings as in Alvarado-Moya.  The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Said to include one or more processors integrated as part of camera system wherein each camera may be connected to one or more dedicated processors and the number of processors associated with camera system may depend at least in part on a number of cameras in camera system thus including at least one first processor; at least one second processor and connecting first set of camera to the at least one first processor via a first interface disposed on the PCB and the second camera set is connected to the at least one second processor via a second interface disposed on the PCB in order to efficiently operate in terms of computation and power management for image processing by including a connection configuration between a plurality of cameras and processors.
claim 1, the combination teachings of Alvarado-Moya and Said disclose all the claimed limitations with the exception of wherein the at least one processor is configured to: supply power to both the at least one first processor and the at least one second processor, when the electronic device operates in a 3D image capturing mode, and supply power to the at least one first processor and interrupt to supply power to the at least one second processor, when the electronic device operates in a 2D image capturing mode.
Thorn from the same or similar fields of endeavor discloses wherein the at least one processor (See Thorn, paragraph [0045]: “cameras 124 may be processed via ISP 220 (not shown in FIG. 4) and power efficient management application”) is configured to: 
supply power to both the at least one first processor and the at least one second processor, when the electronic device operates in a 3D image capturing mode (See Thorn, paragraph [0044]: “Power efficient management application 410 may initiate process 400 when an image 152 is received from a stereo pair camera 124”), and 
supply power to the at least one first processor and interrupt to supply power to the at least one second processor, when the electronic device operates in a 2D image capturing mode (See Thorn, paragraphs [0016]-[0017]: “both cameras 124 may consume a same amount of power and/or have a same resolution... digital camera system 120 may disable the stereo capture by the stereo pair cameras 124 and thus cut power consumption in half” and paragraph [0045]: “Modes that are excluded from stereo capture may be captured using a single camera (sub process 450)”).
Thorn with the teachings as in Alvarado-Moya and Said. The motivation for doing so would ensure the system to have the ability to use the device disclosed in Thorn to supply power for digital camera system wherein both cameras consume a same amount of power when capture stereo images and one camera can be disabled when taking 2D image which cut power consumption in half thus supplying power to both cameras to capture 3D image and interrupting one camera to capture 2D image in order to reduce power consumed for image acquisition by interrupting power provided to the second processor.
Regarding claim 2, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 1, wherein at least one of the first camera set, the second camera set, the at least one first processor, and the at least one second processor is disposed on a first face of the PCB (see Alvarado-Moya, FIG. 4 and paragraph [0070]: “FIG. 6 is a central PCB 403 according to an embodiment of the invention. FIG. 6 shows the top and bottom of the central printed circuit board. This board may house the microprocessor (MCU) and/or digital signal processor (DSP) 601. In the embodiment shown, the processor is an Analog Devices Blackfin 548BF DSP. This processor may handle the multiple streams of image and sensor data being captured by the sensor unit's imaging and other sensors at a reasonable component cost and power drain. In other embodiments, other microprocessors and/or digital signal processors may be used, including units with multiple cores”).

Regarding claim 3, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 2, further comprising: 
a third camera oriented to be substantially perpendicular to the PCB (see Alvarado-Moya, FIG. 23 and paragraph [0186]: “The shortest axis may represent the z axis of the camera coordinate system, which may always be perpendicular to the sphere centered at the reference coordinate system”); and 
a third processor connected to the third camera (see Said, paragraph [0092]: “camera system 110 may include one or more processors integrated as part of camera system 110, or camera system 110 may be coupled to one or more processors located external to camera system 110”).  
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 3, wherein the third processor is disposed on a second face of the PCB, which is opposite the first face of the PCB (see Alvarado-Moya, FIG. 6 and paragraphs [0070]-[0071]: “other microprocessors and/or digital signal processors may be used, including units with multiple cores… Ribbon cable connector 602 may connect to the cables running to the central PCB from the imaging boards described above in FIG. 5” wherein Ribbon cable connectors locate on the other side of PCB as well).  

Regarding claim 5, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 4, wherein the PCB includes a double-sided PCB (see Alvarado-Moya, FIG. 6 and paragraph [0071]: “Ribbon cable connector 602 may connect to the cables running to the central PCB from the imaging boards described above in FIG. 5. In the embodiment shown, three of these connectors lie on each side of the central PCB. In other embodiments, other types of connectors may be used. In other embodiments, the central PCB may connect to the imaging boards via flexible layers of the printer circuit board, forming effectively one single board”).  
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 1, wherein at least one of the first interface and the second interface is formed of a conductive pattern formed on the PCB (see Alvarado-Moya, FIG. 8 and paragraph [0091]: “Multiplexing may be used to allow the microprocessor 701 to accept data from a plurality of image sensors. In this example, a BlackfinBF548 microprocessor 802 may accept data from six imaging sensors 803 over two parallel peripheral interfaces (PPI) 806. Each of 6 image sensors 803 may be driven by same clock source 801, which may ensure that image data from the image sensors 803 is synchronized”).  

Regarding claim 7, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 1, wherein the cameras included in the first camera set and the second camera set configure at least two stereoscopic pairs (see Said, paragraph [0052]: “FIG. 2 illustrates an example stereoscopic pair 200 of cameras 112. In particular embodiments, stereoscopic pair 200 may include two cameras 112 referred to respectively as left camera L and right camera R”).  
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 8, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 1, wherein the cameras included in the first camera set and the second camera set have FOVHS, which are associated such that images, which are respectively captured by the cameras, have areas where the images at least partially overlap each other (see Said, paragraph [0067]: “cameras 112 of camera system 110 may be configured so that the horizontal FOVs of neighboring left cameras are overlapped and, similarly, the horizontal FOVs of neighboring right cameras are overlapped”).  
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 9, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 3, wherein the 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 10, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 3, wherein the at least one processor is configured to control the third processor to: 
receive first image data corresponding to a 360-degree panoramic view from the at least one first processor or the at least one second processor (see Alvarado-Moya, paragraph [0040]: “the computers used in the described systems and methods may be special purpose computers configured specifically for image capture, processing, and presentation. For example, a device may be equipped with specialized processors, memory, communication components, sensors, etc. that are configured to work together to capture images, stitch captured images together into panoramic scenes”); and 
provide a 2D omnidirectional image based on the first image data and second image data corresponding to a top view received from the third camera (see Said, FIG. 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 11, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 3, wherein the at least one processor is configured to control the third processor (see Said, paragraph [0092]: “camera system 110 may be coupled to one or more processors”) to: 
receive first image data corresponding to a 360-degree panoramic view having a first orientation from the at least one first processor (see Said, FIG. 8 and paragraph [0102]: “the cameras may include a first camera 112 having a first orientation 114”); 
receive second image data corresponding to a 360-degree panoramic view having a second orientation from the at least one second processor (see Said, FIG. 8 and paragraph [0102]: “second camera 112 having a second orientation 114”); and 
provide a 3D omnidirectional image based on the first image data, the second image data, and third image data corresponding to a top view received from the third camera (see Said, FIG. 8 and paragraph [0074]: “images from side cameras 112 may 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 12, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 1, wherein the at least one first processor includes a third processor and a fourth processor, the third processor being connected to at least one fourth camera included in the first camera set and the fourth processor being connected to at least one fifth camera included in the first camera set (see Said, paragraph [0092]: “the number of front-end processors associated with camera system 110 may depend at least in part on a number of cameras 112 in camera system 110 as well as a size or frame rate of video captured by cameras 112”), and 
wherein the at least one second processor includes a fifth processor and a sixth processor, the fifth processor being connected to at least one sixth camera included in the second camera set and the sixth processor being connected to at least one seventh camera included in the second camera set (see Said, paragraph [0092]: “each camera 112 may be connected to one or more dedicated processors 120. Although this disclosure describes and illustrates particular camera systems coupled to particular processors in particular manners, this disclosure contemplates any suitable camera systems coupled to any suitable processors in any suitable manners”).  
The motivation for combining the references has been discussed in claim 1 above.
 claim 13, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 12, wherein the at least one fourth camera is interleaved with the at least one sixth camera, and the at least one fifth camera is interleaved with the at least one seventh camera (see Said, paragraph [0077]: “n left cameras 112 and n right cameras 112 may be arranged in pairs and interleaved as described above so that left-camera images I-L1 through I-Ln are overlapped and right-camera images I-R1 through I-Rn are overlapped”).  
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 14, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 12, wherein the at least one processor is configured to control the third processor (see Said, paragraph [0092]: “camera system 110 may be coupled to one or more processors”) to: 
receive first image data corresponding to a 180-degree panoramic view from any one of the third processor, the fourth processor, the fifth processor, and the sixth processor (see Said, paragraph [0059]: “Camera system 110 illustrated in FIG. 3 may record images over a half circle and provide approximately 180° of angular viewing”); and 
provide a 2D 180-degree panoramic image based on the first image data and second image data corresponding to a top view received from a third camera (see Said, FIG. 13 and paragraph [0121]: “Top image I-Top may be captured by top camera 112T, and stitched image 220 may result from a stitching process that stitches or combines left or right images (e.g., images I-R1 through I-Rn) together. In the example of FIG. 13, 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 15, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 1, wherein the PCB has at least one protrusion protruding outwardly more than the cameras included in the first camera set and the second camera set (see Alvarado-Moya, FIG. 6).  
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 17, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 1, further comprising a plurality of microphones (see Alvarado-Moya, paragraph [0075]: “the microphone may be stereo or may comprise several microphones on the surface of the sensor unit 101”), wherein when a plurality of images are captured by the first camera set and/or the second camera set, the plurality of microphones is configured to capture a plurality of first audio signals corresponding to a first reference direction of the plurality of images (see Alvarado-Moya, paragraphs [0084]-[0086]: “IMU 707 may provide the microcontroller 701 with information about the orientation and acceleration of the sensor unit 101 as it is moving through its path of travel in the air and on the ground. The microcontroller 701 may associate this information with images and transmit it to the 
The motivation for combining the references has been discussed in claim 1 above.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarado-Moya, Said, and Thorn as applied to claim 1, and further in view of Huynh et al. (US 20150205902 A1, hereinafter referred to as “Huynh”).
Regarding claim 16, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above disclose all the claimed limitations with the exceptions of the electronic device of claim 1, wherein at least one first power management integrated circuit (PMIC) is associated with the at least one first processor, and at least one second PMIC is associated with the at least second first processor, and wherein the at least one processor is configured to: transmit a control signal to the at least one second PMIC to interrupt the power to the at least one second processor.
Huynh from the same or similar fields of endeavor discloses the electronic device of claim 1, wherein at least one first power management integrated circuit (PMIC) is associated with the at least one first processor, and at least one second PMIC is associated with the at least second first processor (see Huynh, paragraph [0047]: “a first PMIC tile with respect to a second PMIC tile and generating physical layout data for a MTPMIC including the first and second PMIC tiles”), and 

transmit a control signal to the at least one second PMIC 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Huynh with the teachings as in Alvarado-Moya, Said, and Thorn. The motivation for doing so would ensure the system to have the ability to use the Multi-Tile Power Management Integrated Circuit (MTPMIC) includes a plurality of programmable Power Management Integrated Circuit (PMIC) tiles disclosed in Huynh to place the programmable PMIC tiles adjacent one another wherein each programmable PMIC tile includes a bus portion comprised of conductors capable of transmitting control signals and power supplies thus at least one first power management integrated circuit (PMIC) is associated with the at least one first processor, and at least one second PMIC is associated with the at least second first processor wherein the at least one processor is configured to transmit a control signal to the at least one second PMIC to interrupt the power to the at least one .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarado-Moya, Said, and Thorn as applied to claim 1, and further in view of Wang et al. (US 20090190769 A1, hereinafter referred to as “Wang”).
Regarding claim 18, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 17, wherein when the first reference direction of the plurality of images is changed to a second reference direction, the at least one processor is further configured to control a third processor of the electronic device (see Said, paragraph [0092]: “camera system 110 may be coupled to one or more processors”).
Regarding claim 18, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above disclose all the claimed limitations with the exceptions of determine a difference value between the first reference direction and the second reference direction; and generate a plurality of second audio signals corresponding to the second reference direction based on the difference value. 
Wang from the same or similar fields of endeavor discloses determine a difference value between the first reference direction and the second reference direction (see Wang, paragraph [0058]: “a plurality of additional microphones 307 may be used to capture acoustic signals 313 from different directions” and paragraph [0068]: “The first and second microphones may be positioned at different places of the mobile device so that the first and second sound signals may exhibit different signal characteristics (e.g., different signal-to-noise ratios or signal powers)”); and 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wang with the teachings as in Alvarado-Moya, Said, and Thorn. The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Wang to capture sound signals from different directions; to exhibit different signal characteristics for the first and second sound signals; to compare the first and second sound signal to determine which signal is used to generate sound signals; to adjust weight between two or more signals by applying a minimum wait amount of time between signal switches; to assign and adjust weights to each sound signal and to generate output sound signal by adjusting the weights of the first and second sound signals thus generating a plurality of second audio signals corresponding to the second reference direction based on the difference value determined by a difference value between the first reference direction and the second reference direction; applying the adjusted delay compensation to each of the plurality of first audio signals to generate the plurality of second audio signals by adjusting a delay compensation for each of the 
Regarding claim 19, the combination teachings of Alvarado-Moya, Said, Thorn, and Wang as discussed above also disclose the electronic device of claim 18, wherein to generate the plurality of second audio signals, the at least one processor is further configured to control the third processor of the electronic device (see Said, paragraph [0092]: “camera system 110 may be coupled to one or more processors”) to: 
adjust a delay compensation for each of the plurality of first audio signals (see Wang, paragraph [0062]: “weights are adjusted to select/switch between two or more signals”); and 
apply the adjusted delay compensation to each of the plurality of first audio signals to generate the plurality of second audio signals (see Wang, paragraph [0062]: “the signal selection module 320 may wait a minimum amount of time between signal switches”).
The motivation for combining the references has been discussed in claim 18 above.
Regarding claim 20, the combination teachings of Alvarado-Moya, Said, Thorn, and Wang as discussed above also disclose the electronic device of claim 18, wherein to generate the plurality of second audio signals, the at least one processor is further configured to control the third processor of the electronic device (see Said, paragraph [0092]: “camera system 110 may be coupled to one or more processors”) to: 

apply the adjusted weight to each of the plurality of first audio signals to generate the plurality of second audio signals (see Wang, paragraph [0064]: “By adjusting the weights of the first and second sound signals, the method illustrated in FIG. 4 may be used to (a) combine the first and second sound signal to generate an output sound signal and/or (b) select between the first and second sound signals”).
The motivation for combining the references has been discussed in claim 18 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484